In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-771V
                                     Filed: March 22, 2018
                                         UNPUBLISHED


    TAMMY L. DOUSE,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Guillain-
                                                             Barre Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Matthew N. Menzer, Menzer Law Firm, PLLC, Seattle, WA, for petitioner.
Julia Marter Collison, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On June 12, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered she suffered Guillain-Barré syndrome (GBS)
as a result of an influenza (flu) vaccine administered to her on October 3, 2016. Petition
at 1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

        On February 26, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation. On March 22, 2018, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $158,801.00,
representing compensation for pain and suffering ($150,000.00), past unreimbursable
expenses ($2006.00), and lost wages ($6,795.00). Proffer at 2. In the Proffer,

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
respondent represented that petitioner agrees with the proffered award. Based on the
record as a whole, the undersigned finds that petitioner is entitled to an award as stated
in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $158,801.00 in the form of a check payable to
petitioner, Tammy L. Douse. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                   )
 TAMMY L. DOUSE,                                   )
                                                   )
                  Petitioner,                      )
                                                   )    No. 17-771V
 v.                                                )    Chief Special Master Dorsey
                                                   )    ECF
 SECRETARY OF HEALTH AND HUMAN                     )
 SERVICES,                                         )
                                                   )
                  Respondent.                      )
                                                   )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On June 12, 2017, Tammy Douse (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”

or “Act”), alleging that she suffered Guillain-Barré Syndrome (“GBS”) caused by an influenza

(“flu”) vaccine administered on October 3, 2016. Petition at ¶¶ 1. On February 23, 2018, the

Secretary of Health and Human Services (“respondent”) filed a Rule 4(c) Report indicating that

this case is appropriate for compensation under the terms of the Act, and the Chief Special

Master issued a Ruling on Entitlement finding petitioner entitled to compensation on February

26, 2018. ECF No. 21; ECF No. 22.

I.        Items of Compensation

          A.     Pain and Suffering

          Respondent proffers that Tammy Douse should be awarded $150,000.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.
         B.     Past Unreimbursable Expenses

         Evidence supplied by petitioner documents Tammy Douse’s expenditure of past

unreimbursable expenses as a result of her vaccine injury. Respondent proffers that petitioner

should be awarded past unreimbursable expenses in the amount of $2006.00, as provided under

the Vaccine Act, 42 U.S.C. § 300aa-15(a)(1)(B). Petitioner agrees.

         C.     Lost Wages

         Evidence supplied by petitioner documents that Tammy Douse incurred lost wages and

employer retirement contributions related to her vaccine injury. Respondent proffers that

petitioner should be awarded lost wages (after an offset for taxes) and retirement contributions in

the amount of $6,795.00, as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(A).

Petitioner agrees.

II.      Form of the Award

         Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to Tammy Douse should be made

through a lump sum payment as described below and requests that the Chief Special Master’s

decision and the Court’s judgment award the following1: a lump sum payment of $158,801.00,

representing compensation for pain and suffering ($150,000.00), past unreimbursable expenses

($2006.00), and lost wages ($6,795.00), in the form of a check payable to petitioner, Tammy

Douse.

III.     Summary of Recommended Payments Following Judgment

         Lump sum payable to petitioner, Tammy Douse:                                $158,801.00



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                  2
                          Respectfully submitted,

                          CHAD A. READLER
                          Acting Assistant Attorney General

                          C. SALVATORE D’ALESSIO
                          Acting Director
                          Torts Branch, Civil Division

                          CATHARINE E. REEVES
                          Deputy Director
                          Torts Branch, Civil Division

                          ALEXIS B. BABCOCK
                          Assistant Director
                          Torts Branch, Civil Division

                          /s/ Julia M. Collison
                          JULIA M. COLLISON
                          Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146
                          Ben Franklin Station
                          Washington, DC 20044-0146
                          Tel: (202) 305-0102

Dated:   March 22, 2018




                             3